         Case 1:18-cv-02534-CRC Document 4 Filed 11/07/18 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

Maria Doris Pineda, et al,                    )
                                              )
      Plaintiffs,                             )
                                              )
v.                                            )      Case No. 1:18-cv-02534
                                              )
Donald J. Trump, et al,                       )
                                              )
      Defendants.                             )

                     MOTION TO ADMIT PRO HAC VICE

      Plaintiffs, by and through undersigned counsel of record, moves this Court

for an Order authorizing Dallas S. LePierre to appear and represent the Plaintiffs

pro hac vice in the above-styled case and any related adversary litigation. In

support of this Motion, please see the attached Declaration from Mr. LePierre.

      WHEREFORE, Plaintiff prays that this Court grant the Motion to permit

Mr. LePierre to represent the Plaintiffs pro hac vice in this case and for such

additional relief as this Court deems proper.

      Respectfully submitted this 7th day of November 2018,

                                       /s/John M. Shoreman
                                       John M. Shoreman (#407626)

MCFADDEN & SHOREMAN, LLC
1050 Connecticut Avenue, NW
Washington, DC 20036
202-772-3188/202-204-8610 FAX
jmshoreman@verizon.net
     Case 1:18-cv-02534-CRC Document 4 Filed 11/07/18 Page 2 of 3



                                /s/Dallas S. LePierre
                                Dallas S. LePierre (Fl. # 101126)

NEXUS DERECHOS HUMANOS ATTORNEYS, INC.
44 Broad Street, NW, Suite 200
Atlanta, Georgia 30303
404-254-0442/ 703-935-2453 FAX
dlepierre@ndhlawyers.com
        Case 1:18-cv-02534-CRC Document 4 Filed 11/07/18 Page 3 of 3



                          CERTIFICATE OF SERVICE

      I hereby certify that I have served a true and correct copy of the foregoing

MOTION TO ADMIT PRO HAC VICE with the Clerk of Court via CM/ECF

which automatically serve email notification to all counsel of record.

      Respectfully submitted this 7th day of November 2018,

                                      /s/John M. Shoreman
                                      John M. Shoreman (#407626)

MCFADDEN & SHOREMAN, LLC
1050 Connecticut Avenue, NW
Washington, DC 20036
202-772-3188/202-204-8610 FAX
jmshoreman@verizon.net
Case 1:18-cv-02534-CRC Document 4-1 Filed 11/07/18 Page 1 of 1
